  Case 16-12636         Doc 37     Filed 11/05/18 Entered 11/05/18 08:43:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-12636
         VIRGILIO OBREGON SOTO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/13/2016.

         2) The plan was confirmed on 06/09/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-12636        Doc 37        Filed 11/05/18 Entered 11/05/18 08:43:35                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $14,522.84
       Less amount refunded to debtor                             $422.00

NET RECEIPTS:                                                                                     $14,100.84


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $616.75
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,616.75

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMITA HEALTH ADVENTIST MEDICA     Unsecured         675.00      1,450.77         1,450.77           0.00       0.00
AYELE AMOS MANDELLA               Unsecured         100.00           NA               NA            0.00       0.00
BMG MUSIC SERVICE                 Unsecured      1,146.00            NA               NA            0.00       0.00
CASHNETUSA.COM                    Unsecured         366.00           NA               NA            0.00       0.00
CITY OF BERWYN                    Unsecured      1,500.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,500.00       1,168.46         1,168.46           0.00       0.00
COMCAST                           Unsecured         191.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         900.00           NA               NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE       Priority          127.00           NA               NA            0.00       0.00
Dvra Billing                      Unsecured      1,000.00            NA               NA            0.00       0.00
FIRST PREIMER BANK                Unsecured         900.00           NA               NA            0.00       0.00
GREENHILL FINANCIAL               Unsecured         100.00           NA               NA            0.00       0.00
HARRIS & HARRIS                   Unsecured         100.00           NA               NA            0.00       0.00
HINSDALE HOSPITAL                 Unsecured          75.00           NA               NA            0.00       0.00
Hydra Financial Limited Fund II   Unsecured         300.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured         445.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Priority           95.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Priority          350.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Priority          475.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Priority       2,011.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority          890.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       5,200.00     10,333.05        10,333.05       8,412.89        0.00
INTERNAL REVENUE SERVICE          Unsecured         160.00      1,450.51         1,450.51           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured      1,289.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         200.00        400.00           400.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         500.00        876.67           876.67           0.00       0.00
LA GRANGE MEMORIAL HOSPITAL       Unsecured         500.00           NA               NA            0.00       0.00
LOTUS EYECARE                     Unsecured         331.00           NA               NA            0.00       0.00
LOYOLA UNIV MED CENTER            Unsecured         300.00           NA               NA            0.00       0.00
MIDWEST TITLE LOANS               Unsecured          38.00           NA            419.79           0.00       0.00
MIDWEST TITLE LOANS               Secured        1,000.00       1,457.79         1,038.00      1,038.00      33.20



UST Form 101-13-FR-S (09/01/2009)
 Case 16-12636       Doc 37        Filed 11/05/18 Entered 11/05/18 08:43:35                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
MOBILE ANESTHESIOLOGISTS         Unsecured         149.00             NA           NA             0.00        0.00
MONTEREY FINANCIAL SVC           Unsecured      1,147.00              NA           NA             0.00        0.00
NATIONAL QUIK CASH               Unsecured      2,000.00              NA           NA             0.00        0.00
NICOR GAS                        Unsecured         500.00             NA           NA             0.00        0.00
ORTHOPAEDIC ASSOC OF RIVERSIDE   Unsecured         537.00             NA           NA             0.00        0.00
PALOMAR ASSOCIATES               Unsecured      1,000.00              NA           NA             0.00        0.00
PRESTIGE FINANCIAL SVC           Unsecured     12,747.00       13,170.85     13,170.85            0.00        0.00
PURCHASING POWER                 Unsecured         749.00          599.04       599.04            0.00        0.00
QUEST DIAGNOSTIC                 Unsecured         365.00             NA           NA             0.00        0.00
RAMESH SINGH                     Unsecured         360.00             NA           NA             0.00        0.00
RECOVERY MANAGEMENT SYSTEM       Unsecured         100.00             NA           NA             0.00        0.00
ROSEBUD MANUFACTURED HOME C      Unsecured         100.00             NA           NA             0.00        0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured         200.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         300.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         500.00             NA           NA             0.00        0.00
WESTERN OPEN MRI                 Unsecured         598.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                  $0.00
      Mortgage Arrearage                                        $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                               $1,038.00          $1,038.00                 $33.20
      All Other Secured                                         $0.00              $0.00                  $0.00
TOTAL SECURED:                                              $1,038.00          $1,038.00                 $33.20

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                  $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                  $0.00
       All Other Priority                               $10,333.05             $8,412.89                  $0.00
TOTAL PRIORITY:                                         $10,333.05             $8,412.89                  $0.00

GENERAL UNSECURED PAYMENTS:                             $19,536.09                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                $4,616.75
       Disbursements to Creditors                                $9,484.09

TOTAL DISBURSEMENTS :                                                                           $14,100.84




UST Form 101-13-FR-S (09/01/2009)
  Case 16-12636         Doc 37      Filed 11/05/18 Entered 11/05/18 08:43:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
